COLE, Circuit Judge,
concurring.
Although I agree that Community Health Plan of Ohio v. Mosser, 347 F.3d 619 (6th Cir.2003), deprives us of subject matter jurisdiction. I so conclude on narrower grounds than does the majority. The majority posits that Mosser forecloses PCM from highlighting the distinction be*876tween targeting funds in the defendant’s possession and targeting funds in the possession of a third party. But the continued relevance to our jurisdiction of this distinction—which the Supreme Court highlighted in Great-West Life & Annuity Insurance Co. v. Knudson, 534 U.S. 204, 213-14, 122 S.Ct. 708, 151 L.Ed.2d 635 (2002)—was undisturbed by Mosser. Instead, Mosser turned on the plaintiffs threshold failure to identify specific funds in the defendant’s possession:
Nor would [plaintiffs] restitution claim be cognizable under § 1132(a)(3) as a claim for either a constructive trust or an equitable hen. As the Knudson court noted, at equity these remedies contemplated a situation in which “money or property identified as belonging in good conscience to the plaintiff could clearly be traced to particular funds or property in the defendant’s possession.” [Plaintiff] did not, in its complaint, allege that it had given certain funds to [defendant], trace those funds to the settlement funds ..., allege that [defendant] was unjustly enriched by retaining the settlement funds, and seek the return of the settlement funds in [defendant’s] possession. Rather, [plaintiff] sought “restitution from the Defendant for ah covered services.” Thus, the basis of [defendant’s] claim was not an assertion of the right to possess certain settlement funds, but essentially a claim in contract (actual or implied) to impose personal liability on [defendant].
Mosser, 347 F.3d at 624 (internal citations omitted). Because the plaintiff in Mosser had not identified specific funds in the defendant’s possession, we had no reason to address whether such a claim fell within our jurisdiction.
Like the complaint dismissed in Mosser, PCM’s complaint does not target funds that are clearly in the defendant’s possession. PCM invokes the language of contract: “Plaintiffs seek court enforcement of their interpretation of the contract right of reimbursement obligating Defendant to repay Plaintiffs in full for all paid claims and any additional paid claims from said recovery.” And PCM asserts only that “[Carver] obtained a [monetary] verdict against the responsible party.” not that Carver continues to possess these funds. (J.A. 19) Subject matter jurisdiction is therefore obviated by Knudson and Mosser. But Mosser would not control this case had PCM alleged that the settlement funds stayed with Carver. Were PCM to so plead, the distinction highlighted in Knudson—based on who has possession of the targeted funds—would provide for our jurisdiction.